DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 4, 2020 has been entered.
 
Claims 1-3 and 12-18 have been canceled.
Claims 4-11 and 19-24 are pending in the instant application.
Claims 6-11 and 21-24 stand withdrawn consideration as being drawn to a nonelected invention. See 37 CFR 1.142(b) and MPEP § 821.03, for reasons of record set forth in the Office Action mailed February 27, 2019.  

Applicant is reminded of the election without traverse of the invention of Group I, drawn to neutralizing antibodies and the species of neutralizing antibodies that contain the CDR sequences recited in instant claim 4 (i.e. SEQ ID NOs: 12-14 and 18-20) in the reply filed on July 16, 2019.


Claims 4, 5, 19, and 20 are under examination as they read upon antibodies that contain the CDR sequences of SEQ ID NOs:12-14 and 18-20.  It should be noted that these CDRs appear to be from the AQ8 antibody that binds an anti-FIXa Fab (see particularly from line 32 of page 4 to line 8 of page 5 and pages 12-13).

Information Disclosure Statement
The IDS form received 12/04/2020 is acknowledged and the references cited therein have been considered.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The rejection of claims 4, 5, 19, and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Muto et al. (of record on form 892 mailed 2/27/2019) has been withdrawn in view of the evidence supplied by applicant as part of the December 4, 2020 response.
Specifically, applicant has supplied a certified translation of Japanese priority document 2014-197207 filed 9/26/2014.  Inspection of the translation indicates that applicants were in possession of the instantly claimed invention at the time the priority document was filed.  Applicant has also provided the 37 CFR 1.130 declaration of Atsushi Muto indicating that cited art does not qualify as work done by another.  Given this evidence and the fact that the paper by Muto et al. was published on 12/3/2013, the paper by Muto et al. does not qualify as prior art in accordance with 35 U.S.C. 102(b)(1)(A).      


In view of applicant’s evidence to overcome the prior art rejection, the search of the elected invention has been extended beyond that of the elected AQ8 antibody (i.e. CDR sequences of SEQ ID NOs:12-14 and 18-20, VH of SEQ ID NO:1, VL of SEQ ID NO:2) to other recited species (which are based upon the AJ540 antibody, CDR sequences of SEQ ID NOs:24-26 and 30-32, VH of SEQ ID NO:3, VL of SEQ ID NO:4).  As such claims 6, 7, and 21-24 have bene rejoined to the elected invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 4-7 and 19-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-58 of copending Application No. 15/512,187.  Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims anticipate the instant claimed invention.
Specifically, the copending claims as amended 8/24/2020 recite assay methods and kits which utilize the genera of AQ8 and AJ450 antibodies as defined by CDR SEQ ID numbers (see for example copending claim 31) or VH/VL pair defined by SEQ ID number (see for example copending claim 32) and note that the biological sequences are the same when comparing the instant and copending applications (see provided sequence alignments).  Given that the copending claims are methods which use the instant claimed products, the copending claims necessarily comprise limitations in addition to those of the antibody product itself.  Additionally, the copending claims also recite product kits comprising such antibodies (see particularly copending claims 46-57), including antibodies defined using the same biological sequences as the instant claims (see most particularly copending claims 52-55).
It should be pointed out that there is no priority document in common between the instant and copending applications.  As such there is no restriction requirement which necessitated the instant claimed invention appearing in more than one application.  It has been made abundantly clear in recent court decisions, including Pfizer v. Teva and Amgen Inc. v. F. Hoffman-La-Roche Ltd., “the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.”  As discussed above, the instant and copending application have no applications in common, divisional or otherwise, and thus the rejection as presently set forth is proper.  
Additionally, it appears that both the instant and copending application have the same effective filing date.  As such a terminal disclaimer is needed prior to allowance.  See MPEP 804(I)(B)(1)(b)(ii).


Applicant has acknowledged double patenting issues concerning the ‘187 application and has asked that they be held in abeyance until the indication of otherwise allowable subject matter.
Since applicant has not filed a terminal disclaimer the provisional rejection is maintained.


No claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


Michael Szperka
Primary Examiner
Art Unit 1644


/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644